756 N.W.2d 83 (2008)
Glen C. GATES, Plaintiff-Appellee,
v.
USA JET AIRLINES, INC., Defendant-Appellant.
Docket No. 136097. COA No. 272860.
Supreme Court of Michigan.
October 1, 2008.

Order
On order of the Court, the application for leave to appeal the February 5, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and we VACATE the arbitration award in this case, for the reasons stated in the Court of Appeals dissenting opinion. Hewitt v. Village of Reed City, 124 Mich. 6, 8-9, 82 N.W. 616 (1900). We REMAND this case to the Wayne Circuit Court for further proceedings consistent with this order.
CORRIGAN, J., would refer attorney Paul J. Dillon to the Attorney Grievance Commission. Mr. Dillon's submission to the arbitration panel of an ex parte supplemental brief in contravention of the rules governing the arbitration may have violated MRPC 3.4(c) (knowingly disobeying an obligation under the rules of a tribunal) and 3.5(b) (prohibiting ex parte communication with a judge, juror, prospective juror, or other official regarding a pending matter).